Case 5:18-cv-02153-DMG-SP Document 64-2 Filed 09/16/19 Page 1 of 6 Page ID #:592




                      Exhibit 2
                                                                                                         OMB Control No.: 2127-0004
     Case 5:18-cv-02153-DMG-SP Document 64-2 Filed 09/16/19 Page 2 of 6 Page ID #:593
Part 573 Safety Recall Report                                                           19V-645

     Manufacturer Name : General Motors LLC
        Submission Date : SEP 06, 2019
       NHTSA Recall No. : 19V-645
  Manufacturer Recall No. : N192268490


 Manufacturer Information :                                           Population :
 Manufacturer Name : General Motors LLC                                 Number of potentially involved : 3,456,111
          Address : 29427 Louis Chevrolet Road                        Estimated percentage with defect : 2 %
                    MAIL CODE 480-210-2V WARREN MI
                    48093
    Company phone : 586-596-1733


Vehicle Information :

               Vehicle 1 : 2015-2017 Cadillac Escalade
            Vehicle Type :
              Body Style :
            Power Train : NR
  Descriptive Information : Some vehicles manufactured within this period are equipped with a specific vacuum
                            brake assist pump design that has demonstrated an elevated rate of the condition.

                              2015 was the first model year of this generation vehicle. Prior model years used a
                              different brake assist system design. Vehicles manufactured after the designated
                              period are not equipped with the affected pump design.

                              130,939 Cadillac Escalades vehicles are affected by this recall.
        Production Dates : DEC 03, 2013 - AUG 19, 2017
            VIN Range 1 : Begin :           NR                    End : NR                                 Not sequential

               Vehicle 2 : 2014-2018 Chevrolet Silverado
            Vehicle Type :
              Body Style :
            Power Train : NR
  Descriptive Information : Some vehicles manufactured within this period are equipped with a specific vacuum
                            brake assist pump design that has demonstrated an elevated rate of the condition.

                              2014 was the first model year of this generation vehicle. Prior model years used a
                              different brake assist system design. Vehicles manufactured after the designated
                              period are not equipped with the affected pump design.

                              Vehicles previously serviced under customer satisfaction program N182206730 are
                              not included in this recall.



                        The information contained in this report was submitted pursuant to 49 CFR §573
   Case 5:18-cv-02153-DMG-SP Document 64-2 Filed 09/16/19 Page 3 of 6 Page ID #:594
Part 573 Safety Recall Report                                                        19V-645                   Page 2




                           1,773,650 Chevrolet Silverado vehicles are affected by this recall.
       Production Dates : JAN 30, 2013 - AUG 31, 2017
           VIN Range 1 : Begin :           NR                  End : NR                               Not sequential

              Vehicle 3 : 2015-2018 Chevrolet Suburban
           Vehicle Type :
             Body Style :
           Power Train : NR
 Descriptive Information : Some vehicles manufactured within this period are equipped with a specific vacuum
                           brake assist pump design that has demonstrated an elevated rate of the condition.

                           2015 was the first model year of this generation vehicle. Prior model years used a
                           different brake assist system design. Vehicles manufactured after the designated
                           period are not equipped with the affected pump design.

                           202,634 Chevrolet Suburban vehicles are affected by this recall.
       Production Dates : APR 16, 2013 - SEP 01, 2017
           VIN Range 1 : Begin :           NR                  End : NR                               Not sequential

              Vehicle 4 : 2014-2018 GMC Sierra
           Vehicle Type :
             Body Style :
           Power Train : NR
 Descriptive Information : Some vehicles manufactured within this period are equipped with a specific vacuum
                           brake assist pump design that has demonstrated an elevated rate of the condition.

                           2014 was the first model year of this generation vehicle. Prior model years used a
                           different brake assist system design. Vehicles manufactured after the designated
                           period are not equipped with the affected pump design.

                           696,097 GMC Sierra vehicles are affected by this recall.
       Production Dates : JAN 29, 2013 - AUG 31, 2017
           VIN Range 1 : Begin :           NR                  End : NR                               Not sequential

              Vehicle 5 : 2015-2018 GMC Yukon
           Vehicle Type :
             Body Style :
           Power Train : NR
 Descriptive Information : Some vehicles manufactured within this period are equipped with a specific vacuum
                           brake assist pump design that has shown an elevated rate of the increased brake
                           pedal effort condition.

                           2015 was the first model year of this generation vehicle. Prior model years used a
                           different brake assist system design. Vehicles manufactured after the designated
                           period are not equipped with the same pump design.

                     The information contained in this report was submitted pursuant to 49 CFR §573
      Case 5:18-cv-02153-DMG-SP Document 64-2 Filed 09/16/19 Page 4 of 6 Page ID #:595
Part 573 Safety Recall Report                                                           19V-645                   Page 3




                              296,748 GMC Yukon vehicles are affected by this recall.
         Production Dates : SEP 19, 2013 - AUG 30, 2017
             VIN Range 1 : Begin :           NR                   End : NR                               Not sequential

                 Vehicle 6 : 2015-2018 Chevrolet Tahoe
              Vehicle Type :
                Body Style :
              Power Train : NR
  Descriptive Information : Some vehicles manufactured within this period are equipped with a specific vacuum
                            brake assist pump design that has demonstrated an elevated rate of the condition.

                              2015 was the first model year of this generation vehicle. Prior model years used a
                              different brake assist system design. Vehicles manufactured after the designated
                              period are not equipped with the affected pump design.

                              Vehicles previously serviced under customer satisfaction program N182206730 are
                              not included in this recall.

                              356,043 Chevrolet Tahoe vehicles are affected by this recall.
         Production Dates : SEP 19, 2013 - SEP 01, 2017
             VIN Range 1 : Begin :           NR                   End : NR                               Not sequential



Description of Defect :

     Description of the Defect : General Motors has decided that a defect which relates to motor vehicle safety
                                 exists in certain 2014-2018 model year Cadillac Escalade, Chevrolet Silverado,
                                 Chevrolet Suburban, Chevrolet Tahoe, GMC Sierra, and GMC Yukon vehicles. In
                                 some circumstances, these vehicles may have a condition in which the engine-
                                 mounted mechanical vacuum pump output may decrease over time, decreasing
                                 the amount of vacuum/power brake assist.
                      FMVSS 1 : NR
                      FMVSS 2 : NR
 Description of the Safety Risk : If the vacuum level drops, customers may experience increased brake pedal
                                  effort, hard brake pedal, and/or potentially increased stopping distance. The
                                  Driver’s Information Centre (DIC) “Service brake assist” alert will activate 2-5
                                  minutes after the vacuum level drops, and a Diagnostic Trouble Code (DTC)
                                  will also be set. The condition is more prevalent at low speed when softly
                                  applying the brakes. At all times, the brakes remain functional and exceed the
                                  requirements of S7.11 of Federal Motor Vehicle Safety Standard (FMVSS) No.
                                  135, “Light Vehicle Brake Systems.”
     Description of the Cause : The vehicles’ vacuum assist pump is lubricated with engine oil, which flows
                                  into the pump through a filter screen. Under certain conditions and over a
                                  period of time, debris such as oil sludge can accumulate on the filter screen,
                                  potentially restricting the flow of oil into the pump over time and gradually

                        The information contained in this report was submitted pursuant to 49 CFR §573
     Case 5:18-cv-02153-DMG-SP Document 64-2 Filed 09/16/19 Page 5 of 6 Page ID #:596
Part 573 Safety Recall Report                                                         19V-645              Page 4




                                 reducing the amount of vacuum pressure generated. Failure to follow
                                 recommended oil change intervals could contribute to this condition. These
                                 vehicles are equipped with a secondary, hydraulic power brake assist system
                                 that activates to provide power brake assist if the vacuum drops, however, as
                                 calibrated the hydraulic brake boost assist is limited at lower speeds.
 Identification of Any Warning The driver may feel vibration in the brake pedal or a change in the amount of
                that can Occur : pressure required to depress the brake pedal. The operator and persons inside
                                 the vehicle may hear a ticking noise coming from the engine compartment or
                                 activation of the secondary hydraulic brake assist system. In addition, a
                                 “Service Brake Assist” message will appear in the Driver Information Center
                                 within two to five minutes of vacuum level less than 10 kPA.




Supplier Identification :

 Component Manufacturer
    Name : NR
  Address : NR
            NR
  Country : NR




Chronology :
 On November 20, 2018, the National Highway Traffic Safety Administration (NHTSA) opened a preliminary
 evaluation (PE18-012) to investigate the subject condition. In cooperation with NHTSA, GM also conducted its
 own internal investigation.

 On December 13, 2018, after concluding its investigation and having reviewed the results with NHTSA, GM’s
 Safety & Field Action Decision Authority (SFADA) decided to extend warranty coverage for vacuum pump
 replacements for the subject vehicles.
 On February 7, 2019, NHTSA issued an Information Request relating to the condition. GM responded and
 provided the requested information on March 27, 2019.

 On July 18, 2019, NHTSA provided GM with additional field data reports. GM opened a new investigation into
 the issue on July 22, 2019. GM’s investigator reviewed the new data provided by NHTSA and refreshed the
 field data from other sources.

 On August 29, 2019, GM’s Safety & Field Action Decision Authority decided to conduct a safety recall to update
 affected vehicles with the new software calibration.




                      The information contained in this report was submitted pursuant to 49 CFR §573
     Case 5:18-cv-02153-DMG-SP Document 64-2 Filed 09/16/19 Page 6 of 6 Page ID #:597
Part 573 Safety Recall Report                                                          19V-645           Page 5




Description of Remedy :

   Description of Remedy Program : Dealers will reprogram the Electronic Brake Control Module in these
                                   vehicles with a new calibration that will improve how the system utilizes
                                   the hydraulic brake boost assist function when vacuum assist is depleted.
                                   Pursuant to 573.13, General Motors does not plan to provide notice about
                                   reimbursement to owners because a remedy of this type was not available
                                   prior to this recall.
    How Remedy Component Differs The new calibration improves how the system utilizes the hydraulic brake
        from Recalled Component : boost assist function when vacuum assist is depleted.
                                  Recalled Component Name: DATA FILE-ELEK BRK CONT MDL CALN
                                  Recalled Component Description:      Braking Control Module (BCM)
                                  calibration
                                  Recalled Component Part Number:      84110293 thru 84110320,
                                  84110322 thru 84110332, 84110336
                                  Recalled Component Country of Origin:         U.S.
Identify How/When Recall Condition NR
        was Corrected in Production :


Recall Schedule :
     Description of Recall Schedule : Dealers will be notified on September 6, 2019. GM will provide owner
                                      notification dates when available.
  Planned Dealer Notification Date : SEP 06, 2019 - SEP 06, 2019
  Planned Owner Notification Date : NR - NR


 * NR - Not Reported




                       The information contained in this report was submitted pursuant to 49 CFR §573
